July 1, 2005

Mr. Michael Alan Yanof
Stinnett Thiebaud & Remington, L.L.P.
1445 Ross Avenue, Suite 2500
Dallas, TX 75202-2701

Mr. James Michael Baker
Castro & Baker, L.L.P.
1155 Dairy Ashford,  Suite 104
Houston, TX 77079

RE:   Case Number:  02-1101
      Court of Appeals Number:  05-01-01267-CV
      Trial Court Number:  00-7538-D

Style:      MARK T. MURPHY, M.D.
      v.
      JOHNETTE RUSSELL

Dear Counsel:

      Today, the Supreme  Court  of  Texas  (Justice  O'Neill  not  sitting)
dismissed as moot respondent's motion to expedite disposition and  delivered
the enclosed opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures (2)

|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |